COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the matter of J.B.

Appellate case number:    01-13-00844-CV

Trial court case number: 2013-02490J

Trial court:              314th District Court of Harris County

        On January 29, 2014, this Court ordered appellant to work with the trial court clerk to
obtain a copy of a certification of a right to appeal. On February 10, 2014, appellant filed a
notice of compliance, indicating the trial court signed a certification that day, and that he had
requested the trial court clerk to supplement the record with the certification. On March 18, the
trial court clerk filed an information sheet indicating “[a]s of this date the Certificate mentioned
in the Appellants Notice of Compliance has yet to be found or imaged. Said document is not in
the physical file either. Although we are working with the court to see that it is found, we have
no way to determine when the Supplemental Clerk’s Record will be done.”
        We ORDER the supplemental record to be filed within 10 days of the date of this order.
If the certification referenced in appellant’s notice of compliance cannot be found, the trial court
shall prepare a replacement certification within the same 10 day period.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: April 1, 2014